Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the RCE amendment filed on 11/18/2022.
Claims 1, 3-9, 11-14, and 16-20 are pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20170262164, hereafter Jain) in view of Carter et al. (US 20150193209, hereafter Carter).
Per claim 1:
Jain teaches:  A method of operating a software application on a processor of a communication device, the method comprising:
 	 installing  the software application  on the communication device, the software application  comprising compiled application function code and compiled user interface code, the user interface code being configured to control the processor of the communication device  to implement a user interface  for a user to interact with the software application executing on the processor of the communication device (Jain, see at least[0006] The initialization state can involve generating and providing a first user interface … in response to receiving user information and/or information about passive user behaviors over a period of time … without requiring user selections of interface characteristics; [0008] generating a user interface based at least on the selected first set of customization rules; after generating the user interface: receiving user input data through the generated user interface of the application, and receiving sensor data indicating user behavior data separate from interaction with the application passively or actively … on the user device; [0004] To provide users an enhanced experience, an application for a mobile device can automatically personalize its interface and content for a user … appropriate changes for the user interface can be inferred from the user's interaction with other applications on the mobile device, conditions sensed by the mobile device, and other user behaviors independent of the application. By automatically and gradually changing a user interface and experience, both based on explicit user input and inferred information about the user, the application can greatly enhance its usefulness to the user. [0013] generating an adjusted user profile based at least on the received user interaction data and the sensor data; [0047], depending on the user’s interaction with the application); 
 	 the user interface comprising at least one of forms, layouts, or pages configured to guide the user through one or more specific business processes following a structure defined by the user interface code (Jain, see at least [0020] adjusting the user interface includes adjusting a portion of the user interface so that the portion of the user interface changes in color, size, layout, formatting, font, media type, amount of content, or interactivity of content; [0045] A wide variety of interface characteristics may be adapted, for example, the user experience interactions, content, size, shape, position, layout, color, media type, sounds, vibrations, haptic feedback, touch reception, and level of interactivity of graphical elements; [0077] The presentation data 112a may include interface style guide details based on prior user-selected inputs, configurations, and/or selections; [0096] three general categories of adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.), (2) visual specifications 222b that configure the display properties of elements of the reconfigured interface 102b (e.g., sets of icons to be displayed, text fonts used, color palates, design themes, etc.), and engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.; note that the user interface elements such as layout, formatting, color, interactivity of content, amount of contents etc. are common user interface features for a user experience interaction implemented by underlying UI cod). 
 	Jain does not explicitly teach the application function code being compiled separately from the user interface code, the application function code and the user interface code being executed by the processor in separate processes which communicate using at least one of protocols or interfaces.  Carter teaches  the application function code being compiled separately from the user interface code, the application function code and the user interface code being executed by the processor in separate processes which communicate using at least one of protocols or interfaces (Carter, see at least [0018] A developer uses markup language code generator (which can also be a text editor or another component) 124 to generate markup language code that can be used, for instance, to define a user interface. Developer 106 illustratively uses compiled language code generator 126 to generate compiled code. Code generators 124 and 126 can be the same code generator or separate code generators. They are described as separate code generators for the sake of example only. The compiled code can, for instance, specify some of the functionality of the user interface defined by the markup language code; [0020] Code file 112 is received by compile system 104 where pre-processing system 142 extracts the markup language code sections 132 and 134 and provides them in markup language code 114. It also extracts the compiled language code 130 and provides it to compiler 148. Compiler 148 compiles code 130 to obtain compiled code 116. The markup language code 114 and the compiled code 116 are then sent to the user's runtime system 118. Markup code runtime system 150 runs the markup language code 114 and compiled code runtime system 152 (which can also be a processor, a virtual machine, a managed runtime or other) runs compiled code 116. By way of example, markup code runtime system 150 may read or interpret or even compile the markup code 114, while compiled code runtime system 152 runs compiled code 116; [0030] They can also include separate markup language code 114 (which includes the markup language code sections 132 and 134) rewritten without the compiled language code 130 and tags 136 and 138).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Carter’s separate compilation with Jain’s personalized user interface system to modify Jain’ system to combine the separate compilation as taught by Carter, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to code development.  Combining Carter’s functionality with that of Jain results in a system that allows separate compilation. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to achieve modularity, decreased built time without recompilation need, pre-compilation among other benefits (Carter, see at least [0018] A developer uses markup language code generator (which can also be a text editor or another component) 124 to generate markup language code that can be used, for instance, to define a user interface. Developer 106 illustratively uses compiled language code generator 126 to generate compiled code. Code generators 124 and 126 can be the same code generator or separate code generators. They are described as separate code generators for the sake of example only. The compiled code can, for instance, specify some of the functionality of the user interface defined by the markup language code; [0020] Code file 112 is received by compile system 104 where pre-processing system 142 extracts the markup language code sections 132 and 134 and provides them in markup language code 114. It also extracts the compiled language code 130 and provides it to compiler 148. Compiler 148 compiles code 130 to obtain compiled code 116. The markup language code 114 and the compiled code 116 are then sent to the user's runtime system 118. Markup code runtime system 150 runs the markup language code 114 and compiled code runtime system 152 (which can also be a processor, a virtual machine, a managed runtime or other) runs compiled code 116. By way of example, markup code runtime system 150 may read or interpret or even compile the markup code 114, while compiled code runtime system 152 runs compiled code 116; [0030] They can also include separate markup language code 114 (which includes the markup language code sections 132 and 134) rewritten without the compiled language code 130 and tags 136 and 138).
 	Jain further teaches:  	the user interface code  being coupled with the application function code such that the user interface code  is replaceable with compiled alternative user interface code, without requiring a recompilation of the application function code for the software application  to execute on the processor of the communication device with an alternative user interface implemented by the alternative user interface code (Jain, see at least [0006]  personalized user model can be used to generate and periodically reconfigure a dynamic interface that adjusts layout and formatting, configures interactive elements, and modifies content displayed to a user as well as required from the user … a dynamic interface reconfiguration process … During the rule comparison state, a set of customization rules can be applied to determine whether an interface reconfiguration should be initiated. The interface reconfiguration state can represent a set of processes that customize the interface based on the user information and the passive user behaviors without requiring user selections of interface characteristics; [0046], As additional information about the user is received, the corresponding user model is updated and so is the interface of the application for that user. This can provide a dynamic, continually changing user experience that responds to many different sources of information about the user; [0026]; Note that the customized user interface is generated based on dynamic reconfiguration, instead of recompilation of the application);
 	installing and executing on the processor of the communication device a customer journey tracking code, the customer journey tracking code recording user interaction with the software application through the user interface implemented by the user interface code; (Jain, see at least, [0079] the interaction data 112c may include data that tracks touch screen gestures or mouse cursor movement over the interface 102a. The interaction data 112c can also include user responses to displayed notifications/alerts, or on-screen messages; [0080] In addition to updating the personalized user model 126 based on the user input data 104 as described above, the personalized user model 126 may also be updated based on the user behavior data 106, which can be used to determine an updated user context or changes to user activity patterns that may impact user preferences for the interface 102a. For instance, the dynamic reconfiguration module 112 may determine such changes by passively monitoring the user behavior data 106 on the device 102. In one example, location information of the user may be monitored using geo -tracking data based on a global positioning system (GPS) signal … about present user conditions, [0116] the sub-process 200D may be used to track user activity to determine how to best adjust the interface 102a. [0135] presently recording the user input; Note that code that monitors or tracks user interaction corresponds to the customer journey tracking code);
 	transmitting the user interaction recorded by the customer journey tracking code from the communication device via a telecommunications network to a cloud-based computer system, wherein the cloud-based computer system is configured to receive user interactions from the communication device, process user interactions associated with the communication device, and determine alternative user interface code based on the user interactions associated with the communication device (Jain, see at least [0056] The user input data 104 and the user behavior 106 is then transmitted to the dynamic reconfiguration module 112 of the server 110; [0057] After receiving the user input data 104 and the user behavior data 106, the dynamic reconfiguration module 112 of the server 110 can access the tables 114 and perform a set of rule comparison operations; [0058] then the dynamic reconfiguration module 112 adjusts the interface 102a according to the applicable customization rules to generate the reconfigured interface 102b. The server 110 provides data for the reconfigured interface 102b to the device 102 over a network, such as the Internet, and the device 102 displays the reconfigured interface 102b; [0069] The application 122 may be reconfigured based on data in a personalized user model 126. The user model 126 may be stored in a storage medium 124 accessible to the dynamic reconfiguration module 112. The storage medium 124 can be, for example, a storage device of the server 110, an internal storage device of the device 102, or remote storage such as cloud-enabled storage accessible over the network 105; [0068] processing to effect the reconfiguration may be performed entirely on the server 110; [0050], The reconfiguration process may be performed automatically by the user's device and/or a server in communication by the device, without the user providing any explicit request or instruction for the interface to be adjusted; [0027]; [0053]; [0147], a cloud network; [0178]; Note that Jain discloses a closed based server that orchestrates the UI customization. The server receives the user data and behavior information and performs the reconfiguration or customization of the UI and transmit the adjusted UI to the client device over a network to render the reconfigured UI features on the mobile client device);
    	 receiving, by the communication device, alternative user interface code from the cloud-based computer system, wherein the cloud-based computer system provides the alternative user interface code to the communication device based on an analysis of the user interaction recorded by the customer journey tracking code (Jain, see at least [0058] then the dynamic reconfiguration module 112 adjusts the interface 102a according to the applicable customization rules to generate the reconfigured interface 102b. The server 110 provides data for the reconfigured interface 102b to the device 102 over a network, such as the Internet, and the device 102 displays the reconfigured interface 102b; [0006] a personalized user model can be used to generate and periodically reconfigure a dynamic interface that adjusts layout and formatting, configures interactive elements, and modifies content displayed to a user as well as required from the user … During the rule comparison state, a set of customization rules can be applied to determine whether an interface reconfiguration should be initiated;  [0017];  [0058] If the dynamic reconfiguration module 112 determines that the customization rules specified within the lookup tables are not satisfied, then an interface reconfiguration is not performed and current interface 102a is maintained. Alternatively, if the dynamic reconfiguration module 112 determines that one or more customization rules are satisfied, then the dynamic reconfiguration module 112 adjusts the interface 102a according to the applicable customization rules to generate the reconfigured interface 102b; [0060] ; [0062]; [0116] the sub-process 200D may be used to track user activity to determine how to best adjust the interface 102a; [0013] generating an adjusted user profile based at least on the received user interaction data and the sensor data; [0047], depending on the user’s interaction with the application; [0004] To provide users an enhanced experience, an application for a mobile device can automatically personalize its interface and content for a user and dynamically adjust the interface and content in response to the user's needs--either passively or actively;  [0149] transmit the user data to the client device for rendering the reconfigured interface 102b;  [0150] The application 410a can represent a native application that is installed on the operating system of the client device (e.g., the device 102). The application 410a can be configured to operate a browser control 412a that utilizes a rendering engine to dynamically reconfigure the display of a HTML user interface 414a … the browser control 412a may utilize the rendering engine to reconfigure the HTML user interface 414a such that the reconfigured interface is displayable to the user during the next session when a user accesses the application 410a…. in order to reconfigure the display of the HTML user interface); 
 installing and executing the alternative user interface code on the processor of the communication device for implementing the alternative user interface for the user to interact with the software application (Jain, see at least [0058] if the dynamic reconfiguration module 112 determines that one or more customization rules are satisfied, then the dynamic reconfiguration module 112 adjusts the interface 102a according to the applicable customization rules to generate the reconfigured interface 102b. The server 110 provides data for the reconfigured interface 102b to the device 102 over a network, such as the Internet, and the device 102 displays the reconfigured interface 102b; [0154] adjusting the user interface (550), and providing the adjusted user interface for display (560); [0059], the reconfigured interface 102b can include content that is tailored for a specific individual user; [0004] To provide users an enhanced experience, an application for a mobile device can automatically personalize its interface and content for a user and dynamically adjust the interface and content in response to the user's needs--either passively or actively;  [0149] transmit the user data to the client device for rendering the reconfigured interface 102b;  [0150] The application 410a can represent a native application that is installed on the operating system of the client device (e.g., the device 102). The application 410a can be configured to operate a browser control 412a that utilizes a rendering engine to dynamically reconfigure the display of a HTML user interface 414a … the browser control 412a may utilize the rendering engine to reconfigure the HTML user interface 414a such that the reconfigured interface is displayable to the user during the next session when a user accesses the application 410a…. in order to reconfigure the display of the HTML user interface; [0006] a personalized user model can be used to generate and periodically reconfigure a dynamic interface that adjusts layout and formatting, configures interactive elements, and modifies content displayed to a user as well as required from the user; [0075] adjust user interface characteristics independent of additional user input … as a result display an interface with increased text size and contrast to compensate for the user's potentially weaker vision; [0096] Referring to FIG. 2A, the process 200 may be used to select customization rules that are used to adjust the interface 102a and generate the reconfigured interface 102b. The customization rules can include three general categories of adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.), (2) visual specifications 222b that configure the display properties of elements of the reconfigured interface 102b (e.g., sets of icons to be displayed, text fonts used, color palates, design themes, etc.), and engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.); [0090] during a current interface reconfiguration operation, the data ranking history 150e may be used by the dynamic reconfiguration module 112 to determine the most effective content arrangement or layout for the reconfigured interface 102b given a particular user context associated with the user behavior data 106).
	wherein the alternative user interface includes a reordered business process configured to provide a more efficient interaction for the user with the software application (Jain, see at least [0096] Referring to FIG. 2A, the process 200 may be used to select customization rules that are used to adjust the interface 102a and generate the reconfigured interface 102b. The customization rules can include three general categories of adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.) … engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.); [0102] processing the prioritization for received user data (238); [0103]; [0143] As shown in FIGS. 3A-3C, the interface reconstruction operation can be used to dynamically provide user-specific information for individual users such that each of the interfaces for the individual users not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data. In addition, user information may be used to prioritize certain types of customization rules that are determined to be more relevant to an individual user … Finally, in FIG. 3C, content arrangement is prioritized over accessibility to enable a user to more effectively manage multiple tasks. In this regard, the interface reconfiguration may not only be used to adjust information on a user interface based on user activity data, but also adjust techniques to visualize information based on user traits that are not usually captured within activity data (e.g., health-related impediments, user goals and/or motivations, etc.).user-specific information and program-specific information).
 3.  The method of claim 1, wherein determining  the alternative user interface code in the cloud-based computer system comprises the cloud- based computer system determining a user interface type for the user interaction received from the communication device; and transmitting alternative user interface code  associated with the user interface type from the cloud-based computer system  to the communication device (Jain, see at least (Jain, see at least  [0069] The application 122 may be reconfigured based on data in a personalized user model 126. The user model 126 may be stored in a storage medium 124 accessible to the dynamic reconfiguration module 112. The storage medium 124 can be, for example, a storage device of the server 110, an internal storage device of the device 102, or remote storage such as cloud-enabled storage accessible over the network 105; [0147] Referring to FIG. 4A, the architecture 400A may include server data sources… The network 402a can represent a cloud network such as the network 103 the enables communication between the server 110 and the device 102. The server data sources 404a can represent repositories that store personalized user information such as the personalized user model 126, as described with respect to FIG. 1C, for enrolled users; [0178]).
4.  The method of claim 1, wherein the method further comprises the cloud-based computer system storing a log of transmitting alternative user interface code to the communication device of a user (Jain, see at least [0135] This directs the user to the view 304a where the user is provided with instructions to operate a pulse oximeter to record an oxygen measurement and a video demonstration for how to measure oxygen for COPD conditions and log the measurement. The user can then provide a user input that indicates an oxygen saturation using a wireless pulse oximeter on the view 304a. The user is then be directed to a confirmation alert on the view 306a indicating that the application is presently recording the user input; [0173] Device 650 can also communicate audibly using audio codec 660, which can receive spoken information from a user and convert it to usable digital information … can include recorded sound, e.g., voice messages, music files, etc. and can also include sound generated by applications operating on device 650). 
5.  The method of claim 1, wherein the method further comprises storing in the communication device  a plurality of modules  comprising alternative user interface code, and installing and executing on the processor of the communication device a recommendation code; and determining alternative user interface code comprises the recommendation code selecting the alternative user interface code from the plurality of modules with alternative user interface code, using the user interaction recorded by the customer journey tracking code (Jain, see at least [0116] the sub-process 200D may be used to track user activity to determine how to best adjust the interface 102a; [0013] generating an adjusted user profile based at least on the received user interaction data and the sensor data; [0047], depending on the user’s interaction with the application; [0128] The dynamic reconfiguration module 112 may also extract placement and definition requirements for the list of resources based on the received user data (274). For instance, the dynamic reconfiguration module 112 may determine a content layout that directs the attention of the user to prioritized objects within the list of resource while minimizing attention to low priority objects … This prioritization can also be used to provide objects that reflect determinations as to whether a user should go outside (e.g., recommendations for indoor or outdoor activities), or provide messages to motivate the user to change activities based on the determinations; [0136] The view 308a can additionally include a customized message that recommends that the user contact a doctor because the oxygen measurement may indicate that the user may at risk). 
6.  The method of claim 1, wherein the method further comprises including the customer journey tracking code in the application function code of the software application; and installing the customer journey tracking code is included in installing the software application on the communication device (Jain, see at least, [0079] the interaction data 112c may include data that tracks touch screen gestures or mouse cursor movement over the interface 102a. The interaction data 112c can also include user responses to displayed notifications/alerts, or on-screen messages; [0080] In addition to updating the personalized user model 126 based on the user input data 104 as described above, the personalized user model 126 may also be updated based on the user behavior data 106, which can be used to determine an updated user context or changes to user activity patterns that may impact user preferences for the interface 102a. For instance, the dynamic reconfiguration module 112 may determine such changes by passively monitoring the user behavior data 106 on the device 102. In one example, location information of the user may be monitored using geo -tracking data based on a global positioning system (GPS) signal … about present user conditions, [0116] the sub-process 200D may be used to track user activity to determine how to best adjust the interface 102a. [0135] presently recording the user input; Note that code that monitors or tracks user interaction corresponds to the customer journey tracking code). 
7.  The method of claim 1, wherein the method further comprises determining disabilities of the user which impair the user's interaction with the software application  through the user interface; and determining the alternative user interface code further includes taking into consideration the disabilities of the user determined (Jain, see at least  [0046] the user model can indicate characteristics, like a user's age, gender, learning style (e.g., a user's preference for receiving information in a visual, auditory, or kinesthetic manner, or different levels or combinations of each), psychological state of mind, mental conditions (e.g., mania, bipolar disorder, depression, anxiety, etc.), physical capabilities (e.g., including any disabilities of the user), demographics, country, language, socio economic status and ethnicity that are used to tailor the interface for the user. As additional information about the user is received, the corresponding user model is updated and so is the interface of the application for that user; [0088] if a user has been diagnosed with a chronic disease that slowly impairs visual function, then the data prioritization history 150d can be used to predict that visual features associated with the interface 102a will become more important as the user's visual functions degenerate over periods of time … visual features are more likely to be tailored to a user's specific needs from the interface. As a result, the dynamic reconfiguration module 112 may prioritize large visual elements and easily readable colors over other adjustments that would provide more information or cause significant changes to the layout; [0104] For example, a middle-aged male user that is diagnosed with visual impairment may provide user requirements that indicate a high prioritization for visual indicators (e.g., larger fonts, high color contrast, etc.); [0134]).  
8.  The method claim 1, wherein recording user interaction comprises the customer journey tracking code detect and store timing of user interaction commands and types of user interaction commands through the user interface (Jain, see at least [0079]; [0060] showing times when a user is at home, at work, or at the gym) or movement patterns of the device 102 (e.g., reflecting periods of sleep, exercise, etc.), typical events in user's day may be predicted. The reconfiguration process may be initiated at the predicted times of these events or within a range of time before or after the predicted times; [0066] at certain times of day; [0079] The interaction data … the amount of time interaction occurred; [0081]  time-dependent adjustments in user behaviors and/or preferences; [0087], if a user submits a similar user input at different time points, then the priority score associated with the input at the earlier time point may be compared against a computed priority score associated with the input at the later time point to determine if a particular user preference for the interface 102a that is related to the submitted user input has changed; [0088]; [0092], a time of day; [0118]).
   Per claims 9 and 11-13, they are device versions of claims 1, 5, 7, and 8, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 5, 7, and 8 above. 
Per claims 14 and 16, they are product versions of claims 1, 3 and 5, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 3, and 5 above.  
17. (New) The method of claim 1, wherein the structure of the business process determines a sequence in which the business process is performed by the user (Jain, see at least [0096] adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.) … engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.); [0102] processing the prioritization for received user data (238); [0103]; [0143] As shown in FIGS. 3A-3C, the interface reconstruction operation can be used to dynamically provide user-specific information for individual users such that each of the interfaces for the individual users not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data. In addition, user information may be used to prioritize certain types of customization rules that are determined to be more relevant to an individual user … Finally, in FIG. 3C, content arrangement is prioritized over accessibility to enable a user to more effectively manage multiple tasks. In this regard, the interface reconfiguration may not only be used to adjust information on a user interface based on user activity data, but also adjust techniques to visualize information based on user traits that are not usually captured within activity data (e.g., health-related impediments, user goals and/or motivations, etc.).user-specific information and program-specific information; Note that the reconfigured interface not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data (i.e. alternate sequences)).
 18. (New) The method of claim 17, wherein the reordered business process determines an alternative sequence in which the business process is performed by the user  (Jain, see at least [0096] adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.) … engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.); [0102] processing the prioritization for received user data (238); [0103]; [0143] As shown in FIGS. 3A-3C, the interface reconstruction operation can be used to dynamically provide user-specific information for individual users such that each of the interfaces for the individual users not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data. In addition, user information may be used to prioritize certain types of customization rules that are determined to be more relevant to an individual user … Finally, in FIG. 3C, content arrangement is prioritized over accessibility to enable a user to more effectively manage multiple tasks. In this regard, the interface reconfiguration may not only be used to adjust information on a user interface based on user activity data, but also adjust techniques to visualize information based on user traits that are not usually captured within activity data (e.g., health-related impediments, user goals and/or motivations, etc.).user-specific information and program-specific information; Note that the reconfigured interface not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data (i.e. alternate sequences)).
 19. (New) The method of claim 18, wherein the reordered business process determines in what order and sequence the user accesses the user interface elements ((Jain, see at least [0096] adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.) … engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.); [0102] processing the prioritization for received user data (238); [0103]; [0143] As shown in FIGS. 3A-3C, the interface reconstruction operation can be used to dynamically provide user-specific information for individual users such that each of the interfaces for the individual users not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data. In addition, user information may be used to prioritize certain types of customization rules that are determined to be more relevant to an individual user … Finally, in FIG. 3C, content arrangement is prioritized over accessibility to enable a user to more effectively manage multiple tasks. In this regard, the interface reconfiguration may not only be used to adjust information on a user interface based on user activity data, but also adjust techniques to visualize information based on user traits that are not usually captured within activity data (e.g., health-related impediments, user goals and/or motivations, etc.).user-specific information and program-specific information; Note that the reconfigured interface not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data (i.e. alternate sequences); [0102] processing the prioritization for received user data (238); [0103]; [0143] in FIG. 3C, content arrangement is prioritized over accessibility to enable a user to more effectively manage multiple tasks. In this regard, the interface reconfiguration may not only be used to adjust information on a user interface based on user activity data, but also adjust techniques to visualize information based on user traits that are not usually captured within activity data (e.g., health-related impediments, user goals and/or motivations, etc.).user-specific information and program-specific information).
   20. (New) The method of claim 1, wherein the alternative user interface code further includes at least one of reordered user interface elements, reordered workflows, or altered page layouts (Jain, see at least  [0154] adjusting the user interface (550), and providing the adjusted user interface for display (560); [0059], the reconfigured interface 102b can include content that is tailored for a specific individual user; [0004] To provide users an enhanced experience, an application for a mobile device can automatically personalize its interface and content for a user and dynamically adjust the interface and content in response to the user's needs--either passively or actively;  [0149] transmit the user data to the client device for rendering the reconfigured interface 102b;  [0150]; [0006] a personalized user model can be used to generate and periodically reconfigure a dynamic interface that adjusts layout and formatting, configures interactive elements, and modifies content displayed to a user as well as required from the user; [0075] adjust user interface characteristics independent of additional user input … as a result display an interface with increased text size and contrast to compensate for the user's potentially weaker vision; [0096] see at least [0096] adjustments: (1) formatting specifications 222a that configure how displayed content is organized and arranged on the reconfigured interface 102b (e.g., layouts of objects, sizes of objects, coordinate positions or relative positions of objects on the interface, etc.) … engagement specifications 222c that configure how information is presented to the user (e.g., transitions between different display screens, notification/alerts displayed on the interface, level of interactivity of elements, etc.); [0102] processing the prioritization for received user data (238); [0103]; [0143] As shown in FIGS. 3A-3C, the interface reconstruction operation can be used to dynamically provide user-specific information for individual users such that each of the interfaces for the individual users not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data. In addition, user information may be used to prioritize certain types of customization rules that are determined to be more relevant to an individual user … Finally, in FIG. 3C, content arrangement is prioritized over accessibility to enable a user to more effectively manage multiple tasks. In this regard, the interface reconfiguration may not only be used to adjust information on a user interface based on user activity data, but also adjust techniques to visualize information based on user traits that are not usually captured within activity data (e.g., health-related impediments, user goals and/or motivations, etc.).user-specific information and program-specific information; Note that the reconfigured interface not only displays different types of content, but includes different flows between interface views based on user behavior data and/or user input data (i.e. alternate sequences)).
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s remark on the Carter reference, the new reference by Carter teaches that the user interface markup code and the compiled language code that specify the functionality of the user interface (i.e. application function code) are compiled separately. The compiled language code is compiled by a compiler 148 and executed by a compiled code runtime system 152 while the user interface markup code is compiled and executed by the markup code the runtime system 150 (Carter, see at least [0018]; [0020] Markup code runtime system 150 runs the markup language code 114 and compiled code runtime system 152 (which can also be a processor, a virtual machine, a managed runtime or other) runs compiled code 116. By way of example, markup code runtime system 150 may read or interpret or even compile the markup code 114, while compiled code runtime system 152 runs compiled code 116; [0030] They can also include separate markup language code 114 (which includes the markup language code sections 132 and 134) rewritten without the compiled language code 130 and tags 136 and 138).  Therefore, Carter teaches the application function code being compiled separately from the user interface code, the application function code and the user interface code being executed by the processor in separate processes which communicate using at least one of protocols or interfaces.
   					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20130036409 is related to separate compilation of device and GPU code;
 	US20080109795 is related to separate compilation of CPU and GPU codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/Primary Examiner, Art Unit 2193